 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDBernard Gloeckler North East Co.andInternationalUnion,United Automobile,Aerospace,and Agricul-tural Implement Workers of America,UAW. Case6-CA-6496April 30, 1975DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn April 30, 1974, Administrative Law Judge JamesV. Constantine issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.In brief, the facts are that on October 25, 1972, anindependent labor organization known as EmployeeRepresentatives (ER) voted to affiliate with the UnitedAuto Workers as Local 1461. The Administrative LawJudge found, and the record amply supports his find-ing, that in all respects the affiliation vote was properand comported with the standards required by theBoard.' Shortly after the October 25 meeting, the of-ficers of ER gave the Respondent written notice of thevote. This notice also informed the Respondent that anexisting collective-bargaining agreement between Re-spondent and ER would be honored and that therewould be no change in union officers or in the dailyrelationship between the parties.At a November 9, 1972, meeting with ER and there-after by posted notice the Respondent refused to recog-nize the affiliation of ER with the UAW. The Respond-ent made it clear that it would recognize only ER as thebargaining agent of the employees.The UAW reacted to Respondent's refusal to recog-nize the affiliation of ER as Local 1461, UAW, with awritten protest averring that by its conduct Respondentwas committing an unfair labor practice. Despite thisprotest, the Respondent thereafter in all meetings be-tween management and officers of the affiliated localrefused to conduct any business or to process any griev-ances until the union officer or officers answered thequestion, "Whom do you represent, the employees un-der the present contract or the UAW?" As one officerIiIn this regard all employees in the unit were invited to the October 25,1972, affiliation meeting either by letter or by posted notice. See the dissentof Member Jenkins inNorth Electric Company,165 NLRB 942, 943 (1967).testified, "in order to conduct our business," the offic-ers replied that they represented the employees undertheir existing contract with ER.Finally, at several meetings between managementand ER in February 1973 the record indicates thatRespondent replied to complaints about the "uneasi-ness" and "stress" caused by supervisors asking unionofficerswhom they represented by informing em-ployees that it would like to see things return to the waythey were before the employees voted to affiliate withtheUAW. Respondent's general manager, WilliamLewis, also stated that he "wanted another chance withthe employees" and that he thought a better contractcould be negotiated so that the men would not have togo through the UAW for more favorable working con-ditions. Thereafter, on February 24, 1973, employeesvoted in favor of a motion to disaffiliate from theUAW. Respondent was notified on March 6, 1973, thatthe employees had voted to disaffiliate and that hence-forth they wanted to negotiate through the BernardGloeckler Committee, said committee being identicalto the former ER.On this record the Administrative Law Judge foundthat the Respondent violated Section 8(a)(5) and (1) ofthe Act by failing and refusing to recognize the UAWlocal.He concluded, however, that no order was neces-sary to remedy this unlawful conduct because the Feb-ruary 24 disaffiliation vote was proper and the UAWwas lawfully succeeded by ER as of that date.In support of this conclusion the AdministrativeLaw Judge asserted that the conduct of the local's offic-ers in stating that they represented employees undertheir existing contract with ER rather than the UAWand thereafter in initiating the February 24 disaffilia-tion vote, was "free and voluntary." We disagree.The record evidence plainly demonstrates that Re-spondent not only unlawfully refused to recognize Lo-cal 1461, UAW, on November 9, 1972, but thereafterembarked on an unlawful campaign' aimed at under-cutting the allegiance of its employees to Local 1461and reversing the results of the October 25 election. Asshown by the record, Respondent made it clear to em-ployees that it rejected the affiliation vote, would notrecognize the local, and would not process grievancesor handle any other labor relations matters with em-ployee representatives who identified themselves withthe UAW. Having inculcated an attitude of futility2Our dissenting colleague responds to our discussion of the record evi-dence with the comment that the complaint does not allege such an unlawfulcampaign by Respondent. Obviously this begs the question The complaintalleges that Respondent violated Sec. 8(a)(5) and (1) by refusing to recog-nize and bargain with Local 1461, UAW, and further alleges that Respond-ent violated Sec. 8(a)(5) and (1) by bypassing Local 1461 and dealingdirectly with employees, and these allegations place in issue the lawfulnessof Respondent's conduct on which its nonrecognition of the Union wasbased or maintained The record evidence as outlined above substantiatesboth allegations.217 NLRB No. 104 BERNARD GLOECKLER NORTH EAST CO. -concerning the affiliation with theUAW, theRespond-ent held out the inducement of a better contract andimproved working conditions if employees formallydisavowedthe UAW.Under these circumstances onecould hardly characterize the February disaffiliationvote as a "free and voluntary" expression of employeesentiment.Although our dissenting colleague adopts the Ad-ministrativeLaw Judge's recommendation that thecomplaint be dismissed in its entirety,he does not relyon the Administrative Law Judge's rationale.Ratherhe assertsthat the UAW "originated the idea of achange in affiliation. . . [and] stage managed the en-tireprocedure"thereby"raiding"the independentunion.Furthermore,our colleague contends that theindependent labor organization continued its existenceas a separate entity that administered its existing con-tract and represented employees in grievance matters.Accordingly,our colleague concludesthat the UAW"affiliate"is not the same union as ER under a differentname and is not entitled to recognition as bargainingrepresentative of Respondent's employees.'The short answer to our colleague's contention thattheUAW "stagemanaged"the affiliation vote and"raided" the ER is that the evidence of anysuch UAWconduct is nonexistent.At most the record reveals thatthe UAWexplained to committee members of ER whatan affiliation vote would entail,thereafter leaving itentirelyup to the committee members of ER and toRespondent's employees to make their own decisionabout their representation.As theAdministrative LawJudgefound,at no time did UAW Representative Cas-sesa act improperly,exceed permissible limits, or exertundue influence on committeemen or on employeesgenerally.'As forthe contention that ER retained itsseparate identity despite the October affiliation vote,this record fully supports a finding that if the facade ofER as a "viable" labor organization was maintainedafter the October election,itwas maintained not by3Our colleague also intimates that the affiliation vote was a nullity be-cause of allegedirregularitiesin the manner in which the vote was con-ducted. It is worth noting that his description of the circumstances immedi-ately surrounding the October 25 vote and these alleged improprieties isdrawn largely from the testimony of employee Ralph Neal, testimony thatwas specifically discredited by the-Administrative Law Judge'3East Dayton Tool & Die Company,190 NLRB 577 (1971),The Hamil-ton Tool Company,190 NLRB 571 (1971), andNews-Press PublishingCompany,145 NLRB 803 (1964), all of which are cited in our colleague'sdissenting decision in connection with the contention that the UAW's con-duct constituted a "raid" on the independent ER, should be carefully exam-ined In fact these cases demonstrate the speciousness of our colleague'sreasoning. Thus in bothEast Dayton ToolandHamilton Toolthe Boardconcluded that frequent contact and consultation between theinternationalunion and the independent labor organization pnor to the affiliation votewas not only understandable but proper. InNews-Press,on the other hand,not only was there improper notice of the affiliation meeting, but the meet-ing itself was apparently conducted by the petitioning union's attorney andattended by a minority of employees who were given no opportunity todiscuss the matter of affiliation pnor to voting on it.627employeesbut bya Respondent determined that itwould not bargain with an affiliated local.Accordingly,we find that Respondent violated- Sec-tion 8(a)(5) and(1) precisely as alleged in the com-plaint, that is, by refusing,on November 9, 1972, andthereafter,to recognize and bargain with Local 1461,UAW, asthe exclusive collective-bargaining represen-tative of its production and maintenance employees,and by dealing directly with such employees about theirterms and conditions of employment,at a time whenthey were represented by the aforementioned affiliate ofthe International Union,United Automobile, Aero-space and Agricultural ImplementWorkersof America,UAW.CONCLUSIONS OF LAW1.UAW, its Local 1461, and Employee Representa-tives are labor organizations within the meaning ofSection 2(5) of the Act.2.Respondent is an employer as defined in Section2(2) and is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.3.All production and maintenance employees em-ployed at the Respondent's North East, Pennsylvania,facility, excluding all office clerical employees, guards,professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act.4. Since on and after October 25, 1972, Local 1461,UAW, has represented the employees in said unit byreason of a valid affiliation vote of a majority of theemployees voting in said unit, and Respondent has beensince such date and is now legally obligated to -recog-nize and bargain collectively with said labor organiza-tion as such representative.5.By failing and refusing to recognize and bargaincollectively with said labor organization since on andafterNovember 9, 1972, Respondent has engaged inand is engaging in an unfair labor practice prohibitedby Section 8(a)(5) and (1) of the Act.6. Since February 1973, Respondent has bypassedLocal 1461, UAW, and dealt directly with employeesin the appropriate unit with respect to their terms andconditions of employment notwithstanding the factthat since November 9, 1972, Local 1461, UAW, wasthe duly designed collective-bargaining representativeof its employees, and by such conduct has engaged inan unfair labor practice prohibited by Section 8(a)(5)and (1) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor Relations 628DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard hereby orders that the Respondent, BernardGloeckler North East Co., North East, Pennsylvania,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local 1461,UAW, as the exclusive representative of its employeesin the unit found appropriate herein.(b)Dealing directly with employees in the unit ofproduction and maintenance employees found appro-priate herein with respect to their terms and conditionsof employment.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain collectively with Local1461, UAW, as the exclusive bargaining representativeof all the employees in the appropriate unit, and em-body any understanding reached ina signed agreement.(b) Post at its premises in North East, Pennsylvania,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gionalDirector for Region 6, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBER KENNEDY, dissenting:The Administrative Law Judge recommended dis-missing the complaint in its entirety. I agree with thisrecommendation, but would not adopt his supportingrationale. Instead, I would rely on the following:In January 1972, Local 1461, International Union,United Automobile, Aerospace, and Agricultural Im-plement _Workers of America, UAW, hereinafterUAW, filed a petition with the Board seeking to repre-sentRelspondent's production and maintenance em-ployees. The Regional Director dismissed the petitionupon the ground that an existing collective-bargainingcontract between Respondent and Employee Represen-tatives, hereinafter ER, was a bar. In February 1972,5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of-Appeals Enforcing an Order of the NationalLabor Relations Board."the UAW filed unfair labor practice charges againstRespondent alleging that Respondent had dominated,assisted,and interfered in the administration of ER inviolation of Section 8(a)(2) and (1) of the Act. TheRegional Director found no merit in the charges andrefused to issue a complaint based thereon. His rulingwas upheld on appeal to the General Counsel.With the representation petition and unfair laborpractice charges dismissed, Dominic Cassesa, an Inter-national representative of the UAW, suggested to offic-ers of ER that the latter organization go the "affiliationroute" to secure the supplanting of ER by the UAW.He informed them, however, that all members of theexecutivecommitteeof ER had to be in favor of affilia-tion. Since Forsell, the president of ER, was opposedto affiliation, Cassesa told the committee members thathe was "leaving it up to them" as to how to get rid ofForsell, either byresignationor voting him out of of-fice. Thereupon, Gene Platt, a committee member, cir-culated a petitionamongRespondent's employees re-questing that Forsellresign aspresident of ER. Uponpresentation of the signed petition, Forsell resigned andwas succeeded as president by Ralph Neal,a committeemember who favored affiliation with the UAW. WhenCassesa learned of Forsell's resignation,he told an em-ployee that he had a "scheme" and that employeescould proceed with affiliation. In September and Octo-ber 1972, Cassesa heldmeetingswith executive com-mittee members of ER at which the necessary steps foraffiliationwere discussed and decided- upon. TheUAW, through Cassesa, provided the affiliation resolu-tion, the notice of a meeting to vote on the resolution,envelopes and stamps for mailing of the notices, and therented hall at the Rod and Gun Club at which the votewas to be taken. Cassesa also arranged to receive awritten invitation to attend the affiliation meeting.'The affiliation vote at the Rod and Gun Club hallwas held on October 25, 1972. Cassesa attended themeeting accompanied by two other UAW representa-tives. The affiliation vote was conducted in the follow-ing manner. Individuals entering the club signed in ona sheet of paper tendered to them by Executive Com-mitteeMember Sherman Tanner and entered oneroom. After some discussion of the affiliation resolu-tion, employees lined up and were permitted three orfour at a time to enter a kitchen where they were tovote.Three officers of ER who favored affiliationchecked on individuals entering. Inside the kitchenthere was an' ' V' shaped counter about 12 feet long onwhich there were several pencils for use in marking6According to Ralph Neal, a committee member, Cassesa told the com-mittee that he would have to receive a written invitation signed by thecommittee in order to attend the affiliation meeting Asked how the invita-tion was conveyed to Cassesa, Neal replied, "Well, the first time I saw it,he took it out of his coat pocket and gave it to us. We signed it and gaveit back to him " BERNARD GLOECKLER NORTH EAST CO.ballots. The employees marked their ballots at the opencounter. Employees testified that from three to six in-dividuals were milling around the kitchen as the mark-ing of the ballots proceeded, and one employee statedthat he watched another employee vote. The ballot boxwas located on the short end of the "L" and was at-tended by three men chosen by Neal. After the ballotswere dropped in the ballot box, the box was broughtinto the meeting room where the men were assembledand the votes were counted. The vote was 49 for affilia-tion with the UAW and 19against.After the ballot results were announced, Cassesagave Neal a letter to be sent to Respondent announcingthe result of the affiliation vote. The letter to Respond-ent General Manager William Lewis stated that thename of ER had been changed to Local 1461, UAW,that the officers of ER would remain in thesame posi-tions with Local 1461, and that the contractual com-mitments of ER would be honored. On or aboutNovember 9, 1972, at a meeting with the executivecommittee of ER, Lewis handed them a letter statingthat Respondent did not recognize the affiliation of ERwith the UAW, and that "It is our intention to continueto recognize the Employee Representatives as a sepa-rate independent union, as the exclusive bargainingagent of our employees, in accordance with the laborcontract effective March 1, 1971." Grant Tanner, acommittee member, expressed agreement with Respon-dent's position. Neal replied, "Okay, let's go on withthe meeting.`Notwithstanding the affiliation vote ER has func-ti oned in the same way as it did before that vote, proc-essing grievances, and administering its contract. Sincethe vote, Respondent has inquired of the representa-ti ves at each meeting with Respondent, "Whom do yourepresent, the employees under the present (EmployeeRespresentatives) contract or the UAW." The responsewas always that the committee represented ER underthe current contract.On February 8, 1973, committee members Neal andGalt met with General Manager Lewis and Manager ofManufacturing Carl about a cost-of-living problem.Neal mentioned that therewas uneasinessamong em-ployees because committeemen were being askedwhom they represented each time they dealt with Re-spondent. He stated that he wished ER would go back7 The meeting was held at the executive committee's request and Respon-dent's positionon the affiliation question(in view of its current contractwith ER) drew only agreement from the committee members. I agree withthe Administrative Law Judge's finding that UAW employee representa-tives had a positive obligation to state precisely what their representativecapacity was on the occasion when this question was raised by the Respond-cut, and with the Administrative Law Judge's finding that their statementthat they were not acting on behalf of the UAW could be relied on byRespondent. I further agree with the Administrative Law Judge that suchinquiries by Respondent were not coercive. In my view, they were merelyprudent and precautionary in the light of Respondent's then current con-tract with ER, an independent labor organization.629to meeing with Respondent as it had prior to the affilia-tion vote.'Galt agreed with this statement.Lewis saidhe could not express an opinion because of the law. Inthe latter part of February1973, the employees held adisaffiliationmeeting at which they voted 69 to 2 notto be affiliated withthe UAW.The executive commit-tee informed Carl of this action.Respondent has consistently refused to recognize theUAW as representative of its employees and has con-tinued to recognize and bargain with ER as such repre-sentative.The UAWis seeking to accomplish in this 8(a)(5)proceeding what is usually sought in a motion to amenda certification during the term of a collective-bargain-ing contract.The standards to be applied in determin-ing the legality of Respondent's refusal to accept thechange in affiliation are therefore no less strict than thestandards applied in the motion cases.'In theMissouriBeef Packerscase,10the Boardstated:As we have frequently held in the past, amend-ment of certification is not appropriate in thosecases where a question concerning representationis presented. Amendment of certification, by andlarge, is intended to permit changes in the name ofthe representative, not a change in the representa-tive itself.Where, as here, there is no guaranty ofcontinuity of representation and the certified labororganization is a functioning,, viable entity, andopposes amendment, it cannot be granted withoutdoing violence to the purposes of the Act, whichinclude the promotion of stability in labor-man-agement relations.The Board will deny a motion to amend a certificate tosubstitute one union for another where officials of themoving union have played such an active role in themovement to change affiliation as to constitute a "raid"on the certified union," the procedure used to achievethe change of affiliation did not provide adequate safe-guards for reflecting the desires of the employees, lZand the union for which substitution is sought remainsa viable, functioning labor organization.l3Here the UAW not only originated the idea of achange in affiliationas as meansof getting around the8 The majority states that Respondentsuggestedthat it would like to seethings return to the way they were before the affiliation vote. This is inaccu-rate.Neal, the employee representative, made this statement9Universal Tool & Stamping Company, Inc,182 NLRB 254 (1970).10Missouri Beef Packers, Inc,175 NLRB 1100, 110,1 (1969).11SeeEast Dayton Tool & Die Company,190 NLRB 577 (1971),TheHamilton Tool Company,190 NLRB 571 (1971);News-Press PublishingCompany,145 NLRB 803 (1964).12The Hamilton Tool Company, supra13TheHamiltonTool Company, supra, North Electric Company,165NLRB 942 (1967);Universal Tool & Stamping Company, supra; The GasService Company,213 NLRB No. 123 (1974),Missouri Beef Packers,supra. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract-bar rule,but it also stage managed the entireprocedure even to the extent of supplying forms andpostage.-Unquestionably the UAW's conduct was tan-tamount to a "raid" on the independent ER.Furthermore, the Administrative Law Judge found,and I agree with him, that "the Employee Representa-tives continued not only to exist, but to function, fol-lowing, the affiliation with the UAW . . . . [I]t proc-essed grievances regularly for the employees, and,shortly before the contract with Respondent expired,entered into negotiations with Respondent for a newcollective-bargaining contract. Patently this labor or-ganization under such circumstances may not be de-scribed asdefunct." The Administrative Law Judgefurther found, and again I agree with him, that nocoercion or undue influence accompanied Respon-dent's repeated inquiry to the ER committee membersas to whom they represented "so that the reply of thecommittee reflected a free and voluntary act."For these reasons, it cannot be said that the UAWis the same union as ER under a different name andentitled to administer the existing collective-bargainingcontract. At best the UAW is a new labor organizationseeking to supplant the the incumbent ER at a timewhen the Board's contract-bar rules preclude an elec-tion to determine a bargaining representative. Accord-ingly, I would find that Respondent did not violateSection 8(a)(5) and (1) of the Act by refusing to recog-nize theUAW asbargaining representative of -its em-ployees and by continuing to recognize ER as suchrepresentative.The majority state that Respondent embarked on anunlawful campaign aimed at undercutting the alle-giance of its employeesto the UAWand in pursuancethereof held out the inducement of a better contractand better working conditions if employees formallydisavowed the UAW. The complaint contains no suchallegation; it is therefore improper to make such a find-ing.Nor does the complaint allege unlawful domina-tion of, or assistance to, ER. Moreover, in refusing torecognize and deal with the UAW, Respondent actedwithin its right to test the legality of UAW's conductand the validity of ER's alleged affiliation with UAW.That legality does not turn on the disaffiliation vote ofFebruary 9, but on the entire course of conduct fromthe steps leading to the affiliation vote to the continuedviability of ER. I would not adopt the AdministrativeLaw Judge's rationale that the affiliation vote wasvalid, and that its effect was undone by the subsequentdisaffiliationwhich was also valid. Instead, I wouldfind that in all the circumstances the affiliation vote didnot_ require Respondent to recognize the UAW as thealter egoof ER. On this ground, I would dismiss thecomplaint.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with Local 1461,UAW, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT deal directly with employees in theunit of production and maintenance employeeswith respect to their terms and conditions of em-ployment.WE WILL NOTin any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain collectively withLocal 1461, UAW, as the exclusive representativeof our employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bar-gaining unit is:All production and maintenance employees em-ployed at our North East, Pennsylvania,facility; excluding all office clerical employees,guards, professional employees, and supervisorsas defined in the National Labor Relations Act,as amended.BERNARD GLOECKLER NORTH EASTCoDECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge: Thisunfair labor practice case was litigated under the provisionsof Section 10(b) of the National Labor Relations Act, hereincalled the Act. 29 USC § 160(b). It was commenced by acomplaint issued on October 30, 1973, by the General Coun-sel of the National Labor Relations Board, herein calledBoard, through the Acting Regional Director for Region 6.It names Bernard Gloeckler North East Co. as the Respond-ent. That complaint is derived from a charge filed on January8, 1973, by International Union, United Automobile, Aero-space, and Agricultural Implement Workers of America,UAW, herein called UAW, against Respondent.In substance said complaint alleges that Respondent vi-olated Section 8(a)(1) and (5), and that such conduct affectscommerce within the meaning of Section 2(6) and (7), of the BERNARD GLOECKLER NORTH EAST CO.Act. Respondent has answered admitting some allegations ofthe complaint but denying that it committed any unfair laborpractices.Motions of Respondent at the tnal_to dismiss cer-tain allegations of the complaint were denied. Briefs havebeen received from Respondent and the General Counsel.This case presents the following issues:1.Whether Local 1461, UAW, was validly designated bythe employees on October 25, 1972, as the successor to Em-ployeeRepresentatives (sometimes also called the Em-ployees' Association), the latter a labor organization whichRespondent has recognized since 1965 as the representativesof certain of its employees.2.Whether the employees mentioned in the precedingparagraph constitute an appropriate unit for purposes of col-lective bargaining.3.Whether since October 25, 1972, Respondent has beenobliged to recognize and bargain with Local 1461, UAW, asthe representative of said employees for purposes of collectivebargaining without an election to determine whether Local1461 enjoys a majority.4.Whether said Employee Representatives still representsthe employees in the unit mentioned above.5.Whether Respondent after October 25, 1972, validlybargained collectively with said Employee Representatives.Upon the entire record in this case, and from my observa-tion of the demeanor of the witnesses, I make the following:FINDINGS OF FACTIAS TO JURISDICTIONRespondent, a Pennsylvania corporation, is engaged atNorth East, Pennsylvania, in manufacturing steel fabrica-tions.During the year preceding the issuance of the com-plaint herein it shipped goods and materials valued in excessof $50,000 directly to, and purchased goods and materialsvalued in excess of $50,000 directly from, points outside theCommonwealth of Pennsylvania. I find that Respondent is anemployer as defined in Section 2(2), and is engaged in com-merce within the meaning of Section 2(6) and (7), of the Act.IITHE LABOR ORGANIZATION INVOLVEDUAW, its Local 1461,and Employee Representatives eachis a labor organization within the meaningof Section 2(5) ofthe Act.IIITHE UNFAIR LABOR PRACTICESA. General Counsel's CaseDominic Cassesa is an International representative of theUAW. A conspectus of his testimony is set forth at this point.On January 12, 1972, he met with a group of Respondent'semployees to discuss the UAW with them. On this occasionthey all signed authorization cards. The next day he met withmore of Respondent's employees, "and received [an] ade-quate amount of authorization cards, 1JAW." As a result ofobtaining these cards he filed an RC petition with the Board,but this was dismissed (see Resp. Exh. 3) for the reason thata bar existed as a result of a contract between Respondent andanother union, the Employees' Association.631Later, Cassesa was informed by employees that Forsell,president of the Employee Representatives and an opponentof the UAW, was no longer president of the former union,and requested by them "to see if anything could be done."Consequently- Cassesa held another meeting with Respon-dent's employees at-which he explained to them "the entireaffiliation route." All the officers of the Employee Represen-tatives attended this meeting.Cassesa held still another meeting with Respondent's em-ployees at the Ramada Inn. When he informed them thataffiliation "had to come from within them," they all informedhim that they desired affiliation and for him to prepare thepaper work to accomplish this. He then instructed them toarrange another meeting with him and to notify all employeesin the unit of the time and place thereof and mail them a copyof the resolution. A few days later he met with them againat the same Inn and handed each of the employees a resolu-tion to affiliate which he had drafted.Employees later were notified to meet on October 25, 1972,at the North East Rod and Gun Club to vote on said resolu-tion to affiliate. Cassesa was invited in writing to attend thismeeting by the officers of the Employee Representatives. {SeeG.C. Exh. 2.) Accompanied by another UAW Internationalrepresentative and the president of the Erie UAW localunion, Cassesa attended said gathering on October 25. But henotified those present that although he could not take chargeof the meeting because "it was their local union," he wouldanswer questions put to him.Neal, president of the Employee Representatives, presidedover the foregoing assemblage. After the affiliation resolutionwas discussed by the employees present Cassesa and his twoUAW companions "retreated . . . to the corner" of the roomand the balloting was conducted in another room by officersof the Employee Representatives Following said voting Cas-sesamade a short speech to those present and also instructedthe officers of the Employee Representatives what writtennotice they should send to Respondent Such notice was sodispatched. But Respondent on November 9, 1972, wrote tosaid officers that it "does not recognize the affiliation of theEmployee Representatives with the . . . U.A.W." (See G.C.Exh. 3.) This caused the UAW to write Respondent that thelatterwas committing an unfair labor practice by its saidletter of November 9. (See G.C. Exh. 4.)Cassesa on behalf of UAW filed a charge and amendedcharge against Respondent claiming the latter's relation tothe Employee Representatives contravened Section 8(a)(2) ofthe Act. (See Resp. Exhs. 1(a) and 1(b).) This was dismissed.(See Resp. Exh. 2(a).) UAW then appealed said dismissal, seeRespondent's Exhibit 2(b), but it was denied. (See Resp. Exh.2(c).)Another witness, Gilbert Lewis, gave testimony substan-tially as follows. He worked for Respondent until August1973.While he was there a "committee" known as the Em-ployee Representatives was the labor organization represent-ing employees in the production and maintenance unit. Infact, there is "currently a contract between" said committeeand Respondent, and Lewis was involved as vice president ofthe committee in the negotiations resulting in it. (See G.C.Exh. 5.)Lewis contacted the UAW to have it represent Respon-dent's employees. Not long after this he and some other 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees met with Cassesa. This led to the filing of an RCpetition with the Board, but it was "turned down" for con-tract bar reasons. Because said petition was dismissed Lewisand some committee officers again met with Cassesa. Thelatter informed them of the procedure to follow to affiliatewith the UAW. After this Lewis, some committee members,and all but one of the committee officers met again withCassesa, this time at the Ramada Inn, and further discussedaffiliation.A second meeting with Cassesa at the Ramada Inn causedthe committee officers to sign a resolution, which Cassesa hadprepared, to affiliate with the UAW. (See G.C. Exh. 6.) Saidresolution, among other things, (a) designated the EmployeeRepresentatives, also known as the committee, as Local 1461of the UAW; (b) stated that all assets of the committee andthe committee's collective-bargaining agreement "be held un-der the name and style of Local 1461," UAW; (c) assertedthat "related pension" and "insurance agreement" be held by"this organization under the name and style" of Local 1461,UAW, and "this organization" apply to UAW for a charterof affiliation; and (d) provided that "this organization con-tmue its relationship with [Respondent] as'the duly certifiedand recognized bargaining representative of the productionand maintenance employees of said Company." Then a copyof said resolution and a notice (G.C. Exh. 7) of a meeting onOctober 25 to vote on it were mailed to all employees in theunit for whom the committee had addresses. Not all em-ployees were sent such notice and resolution because theaddresses of a few were not known. In addition a copy of saidresolution and said notice were posted on the wall next to thetimeclock in the shop. Cassesa was also invited to attend saidmeeting of October 25 at the Rod and Gun Club.At said meeting of October 25 a question-and-answerperiod occurred in the Club's main room during which Cas-sesa answered some of the questions. Following this, a motionto vote on affiliation was carried. Those employees presentvoted in the kitchen area of the club where a ballot box andpencils were placed on the counter. See General Counsel'sExhibit 8 for a diagram of this arrangement. Employees thenvoted for or against affiliation with UAW. Ballots werehanded to the voters as they entered the kitchen by twocommittemen. Each ballot consisted of a "little piece of paperoff a tablet." Only three or four employees were permitted toenter the kitchen at a time, and each placed his ballot on atable to mark it. There were no voting booths, so that em-ployees voted in the presence of each other but a few feetaway from each other. Then each voter placed his ballot inthe ballot box.When the balloting was concluded the tellers asserted thatthe number of ballots corresponded with the number of thosepresent at the meeting. A count established that "forty some"were for, and 15 or16 against,affiliation. Then Cassesa, whodid not at any time enter the kitchen, congratulated them ontheir affiliationand suggestedthat Respondent be notified inwriting of the action voted for, i.e., to affiliate with UAW asLocal 1461, UAW. Such noticewas sent to Respondent. (SeeG.C. Exh. 9.) The notice also informed Respondent that thename of "the union has been changed," that "all officers andfunctional leaders remain the same," and requested Respond-ent to "note for your records the change in the name of thecontracting union." Respondent replied in writing that itrecognized only the Employee Representatives, i.e., the com-mittee, and that it would not recognize the affiliation of saidcommittee with UAW. (See G. C.'Exh. 3.)Thereafter Respondent met with representatives of the em-ployees on "a grievance or anything" but the officers of Local1461, in response to questions from Respondent on suchoccasions, stated they were appearing "through the men inthe shop" and not the UAW because they felt otherwise they"could not get anywhere with it." Ata grievance meetingheld in February 1973 with "the committee," Respondentstated that it thought it "had failed with the men in the shop,and . . . wanted another chance with them . . . that [themen] wouldn't have to go into the International Union for"better working conditions. Finally, at that February meetingRespondent stated it thought it could negotiate a better con-tract so that the men would not have to go "through[UAW] to get everything."Another committeeman of the Employee Representativesis Sherman Tanner, who worked for Respondent as a spraypainter untilMarch 1973. An adequate condensation of histestimony follows.He attended the first meeting at theRamada Inn at which Cassesa was present. On said occasion,"we talked about the affiliation and how to go about it." Healso went to the second meeting at said Ramada Inn when"the resolution" and the notice of another meeting on Octo-ber 25, 1972, were adopted. In addition he posted a copy ofsaid notice and resolution on the bulletin board in the build-ing where he was employed, which was a different buildingfrom that in which Gilbert Lewis worked.Tanner went to the meeting_ at the Rod and Gun Club onsaid October 25. One of his duties there was to see thatRespondent's employees entering the Club eachsigned asthey came in. General Counsel's Exhibit 10 which was sosigned discloses 63 signatures. A motion to vote on the resolu-tion to affiliate was carried and then voting was conducted.Three voted at a time standing 3 to 5 feet apart at the counterin the kitchen of the Club. When the votes were countedabout 14 were against affiliation and 49, the remainder, fa-vored it. Tanner also signed General Counsel's -Exhibit 9informing Respondent of the affiliation with UAW.In November 1972, Tanner attended a grievance meetingwith Respondent. At it Respondent made about the samecomments uttered at a March 1973 grievance meeting de-scribed above by Gilbert Lewis.The recording secretary of EmployeeRepresentatives isTed McQuiston. A synopsis of his testimony ensues. He wentto the October 25, 1972, meeting on the question of affiliationwith UAW described above. One of his duties there was torequire each employee coming in to sign General Counsel'sExhibit 10,and to make sure that anyone on that list votedonly once. Additionally he made notes of what took place atthe meeting. (See G. C..Exh. 11.) According to his notes 48voted for, and 15 opposed, affiliation.On November 9, 1972, he and other officers of the Em-ployee Representatives were told by Respondent that thelatter would not recognize the UAW as the bargaining agentof the employees. No employee at any time claimed that hesaw how any other employee voted on October 25, 1972; nordid any employee ever "protest the way the affiliation votewas run." BERNARD GLOECKLER NORTHEAST CO.McQuiston also described the way the voting was con-du cted. As each person entered the kitchen where voting tookplace,McQuiston made sure that such person's name was onGeneral Counsel's Exhibit 10. Then after such person voted,McQuiston saw to it that the former left the kitchen byanother door to enter the foyer. From the foyer a voter reen-tered themain room wherethe meetingwas beingheld. In hisopinion no employee signed General Counsel's Exhibit 10twice or voted more than once.Another member of the Employee Representatives andalso an employee of Respondent is Charles Galt. Asufficientsummaryof his testimony is narrated at this point. Formerlyhe was treasurer, but when he testified he was president ofsaid Employee Representatives, also known as "the commit-tee." About November 9, 1972, he attendeda grievance meet-ing betweenRespondent and said committee. At said meetingRespondent's General Manager read to the group a letter (seeG.C. Exh. 3) asserting that Respondent would not recognizethe affiliationwith UAW. Then he asked those presentwhether theywere representingthe UAW or the EmployeeRepresentatives.According to Galt they replied that "wewould represent the employees," but they,in hisopinion, soreplied "in order to conductour business." Thereupon griev-anceswere taken up and "questions [were] answered at thattime.",Galt also was presentat a meetingbetween officers of theEmployee Representatives, or "the committee," and Re-spondent in February 1973. It was requested by the commit-tee.This was held becausesomeof the committee's officersdiscovered that they "were in error" in "discussing the costof living" provision in the collective-bargainingcontract. Atthe meeting committeeman Neal stated he "would like to seethings back to normal, the way they had been at previoustime." Respondent agreed "because the shop was in a stateof uproar at the time," according to Respondent.At the foregoingmeetingof November 9 Respondent'sGeneral Manager William Lewis stated that he felt "responsi-ble for the condition which existed at that time, and wouldlike a chance to correctsaidcondition."Respondent also"asked for a chance to go back and try to work together withthe committee and . .. wanted us to give [it] that chance."Finally, it was decided that the committee "wouldsee whatthe employees themselves thought about going back to bar-gain with the company as the [Employee] Representatives,rather than the UAW."In addition to the evidence of the foregoing witnesses therewas evidence, adduced by Respondent's cross-examination,that the officers of the Employee Representatives were se-lected by some method other than balloting at an election.B. Respondent'sDefenseRespondent's vice president and general manager,WilliamL. Lewis, gave testimony substantially as follows. The Em-ployeeRepresentatives was formed in late 1965 or early 1966.Since then said committee has continuously had a collective-bargaining contract with Respondent.In January 1972, he "became aware thatthe UAW wasactive in the plant" when Respondent received a letter fromUAW. Lewis "first...became aware of the affiliation"when,about October-10, 1972,he "learned of the election633being posted up on the bulletin boards" in the Company's twoplants. These he caused to be removed from said boards. He"became aware of the outcome of the meeting of October25th" when he received a letter about October 27 to thateffect and which also was accompanied by a "resolutioncopy." See General Counsel's Exhibit 9 for the letter andGeneral Counsel's Exhibit 6 for the copy of the resolution.Also he observed copies of General Counsel's Exhibits 9 and6 on Respondent's bulletin boards. These, too, he hadremoved from the boards, because no permission had beenobtained to post them.At the request of the committee, Lewis met with it aboutNovember 9, 1972. After reading a letter (G.C. Exh. 3) tothem which in part insists that Respondent "does not recog-nize the affiliation with the Local 1461 of the UAW . . . anddoes recognize the Employee Committee as the sole bargain-ing agent," committee member Grant Tanner said, "I agreewith the company's stand." Lewis also distributed a copy ofsaid letter to committee members present. Then "the differentgrievances" were processed because Neal said, "O.K. Wellthen let's go on."On February 8, 1973, Lewis met with the officers of thecommittee at their request "regarding the cost of living"which it "wanted further to investigate" with the Company.Lewis asked those appearing for the committee whether they"represented the employees, in accordance to the presentcontract, or the employees, in affiliated ,with the UAW."Neal, a committee officer, replied, "The employees in accord-ance with the present contract." Another committee officer,Galt, rendered the same answer. Following this there wasextensive talk concerning the cost-of-living index, which con-cluded with a solution acceptable to both sides.Then Neal mentioned, at the above meeting of February 8,that an "uneasiness" in the shop was "creating a great dealof stress for the employee group," caused by supervisors ask-ing the committee officers whom they represented. Continu-ing,Neal added that he wished the officers of the committee"could go back to meeting with management as they did priorto the affiliation." When Lewis asked Galt how the latter feltabout this, Galt replied "exactly what Neal said." ThereuponLewis said that, "because of the law in this case," he couldnot offer an opinion, but he could promise to "do whateveris possible, that I can do, under the present contract." Aftertaking up two other matters, the meeting ended.In February 1973, Lewis met with said committee officersat their request. Again Lewis asked them whether they"represent the employees affiliated with the UAW, or theemployees in accordance with the present contract." They"all said ... we represent the employees in accordance withthe present contract." Grievances, "the possibility of plantseniority," and merit increases were brought up. Then Galtor Neal raised the question of "withdrawing the ... affilia-tion vote with the UAW," and also propounded the questionof negotiating a new contract. Lewis mentioned he "would bemore than welcome to negotiate a new contract."On March 6, 1973, Lewis received a letter from the com-mAtee informing him that upon a vote "by secret ballot" theemployees decided "to work with the Company as the Ber-nard Gloeckler Committee and further persue [sic] a fairnegotiation for our next contract." (See Resp. Exh. 6.) Al-though said Bernard Gloeckler Committee, according to 634DECISIONSOF NATIONALLABOR RELATIONS BOARDLewis, is "very different" from the Employee Representa-tives, Ralph Neal nevetheless told Lewis that said committeewas identical to the Employee Representatives.Thereafter,and until September,Lewis met sometimes with said commit-tee on"grievance procedures."In September 1973, at the request of Lewis the officers ofthe employee committee met with him to take up the provi-sions of a new collective-bargaining contract.At this andsubsequent meetings on this same subject, as well as on otheroccasions since October 25,1972, the said officers of thecommittee stated they were representing the employees "un-der the present contract and notthe UAW."But at no timesince October 25,1972, did they say they were representingthe UAWor Local 1461 when presenting grievances,or dis-cussing a new contract or "negotiating any matter" withRespondent.However, until about March 6,1973,whenLewis received Respondent's Exhibit 6, which he referred toas-the"disaffiliation"letter, his supervisors,at his direction,and he "every time we met with the committeemen,regardingwhatever circumstances it was, he was asked who [sic] herepresents. . . ."Thiswas asked because Respondent"hadn't recognized the affiliation withthe UAW."But heinstructed his supervisors not to ask said question after re-ceiving said letter;and he also never personally posed suchquestion after said March 6.Respondent also called upon Dominic Cassesa, who hadpreviously given testimony as a witness for the General Coun-sel, to testify for it. In this capacity he testified substantiallyas follows. He serves Erie, Pennsylvania,as part of his dutiesas an International representative in Region Two of theUAW, with headquarters in Cleveland,Ohio. Among otherthings, he answered questions indicating that he had a num-ber of meetings with officers of Employee Representativesbefore the affiliation vote taken on October25, 1972.Further,he at first told Tanner, who told him"they neededhelp," that Cassesa could do nothing"because of a contractbar," and that"affiliation would be impossible based uponthe President of their local, Forsell,not acceptingthe UAW."Later, when Tanner informed Cassesa that Ralph Neal suc-ceeded Forsell as such president,Cassesa "mentioned thenwe have a scheme,and then we can proceed with the affilia-tion."-Cassesa also told Respondent's employees that"during theorganizing drive" and in the affiliation campaign dues re-mained the same as"theywere presently paying"; that theywould continue to pay such dues "until we were successful innegotiating a new agreement for them"; and that initiationfees in UAW were waived for present employees and thosehired"up until we secured the new agreement." No em-ployees signed UAW membership cards during the affiliationdrive.At theOctober 25,1972, meeting of Employee Representa-tives,which Cassesa attended by reason of being invitedthereto, he did not address the employees present, but heanswered some questions from them.General Counsel's Ex-hibit 9, the letter informing Respondent of the affiliation withUAW, was copied in substance out ofthe UAWorganizinghandbook.Cassesa"instructed the Committee to send [it] tothe Company,along with the resolution."It was not typed byanyone in Cassesa's office. He also told the officers of theEmployee Representatives on October 25 that he "wanted afree discussion . . . and to read the resolution" at the meetingon that date. -Respondent's plant engineer is Ivan Schoenfeldt.He testi-fied substantially as follows. Some of his duties entail resolv-ing disputes and processing grievances of maintenance menwhom he supervised. In performing such tasks between Octo-ber 25, 1972, and "sometime in March 1973," he asked "therepresentatives of the employees prior to processing griev-ances if they . . . brought the grievance as representatives ofthe . . . Company [sic] or the UAW . . of the employees.. . under the present company contract, or the UAW" oneach occasion. They always responded "the employees underthe present company contract." No one at'any time said thatthey were representing the UAW.Edward Sayban, Respondent's plant manager, and a for-mer president of the Employee Representatives, testified thatin processing grievances between October 25, 1972, and"sometime in March 1973," he asked "the employees whocame to him with grievances" whom they represented; thatthey always responded that they "represented the employeesunder the present contract"; that no one ever told him duringthis period that he represented or was an agent of the UAW;and that after said October 25 "the Employee Representa-tives Committee conducted themselves in a manner similar tothe manner which they did prior to October 25th, 1972 "Another witness for Respondent, Dale Carll,itsmanagerof manufacturing, testified for it. His testimony may be con-cisely stated as follows.Whatever employee representativescame to him on grievances or matters concerning the contractafter October 25, 1972, he asked them whether they repre-sented "the employees' representatives ... under their pres-ent contract, or the employees who are affiliated with theUAW." They always replied, "the employees' representativesunder the present contract." No one ever claimed he was"presenting [sic] an affiliate of the UAW."He attended a meeting with employee representatives on orabout February 8, 1973, at which the cost-of-living indexarose and was resolved. At that event Ralph Neal, one of theemployee representatives present, complained "about the un-easiness in the plant because the question was always asked"whether they represented the "employees under the presentcontract, or the employees affiliated with the UAW." Nealrequested that "it go back to the old way . . . continue asthey did in the past." Galt, an employee, representative in thegroup, said he agreed with Neal. General Manager Lewisreplied that "by law he ... could not express his opinion."Neal also stated he wanted "to find out . . . what their[the employees'] feelings were" on this last matter.Carll also attended another meeting in February 1973, withthe Employee Representatives. General Manager Lewis, whowas present, asked the employee representatives whether theywere acting for "employees under the present contract or theemployees affiliated with the UAW." Galt replied, "the em-ployees under the present contract."At still another meeting in February 1973,- with employeerepresentatives, Galt informed Carll that "at a meeting theyhad voted not to be affiliated with the UAW . . . 69 no and2 yes." They also asserted that they wanted to negotiate"their next contract ... with Bill Lewis." The employeerepresentatives asked Carll to so inform General ManagerWilliam Lewis, and he did so. But no one told him how the BERNARDGLOECKLER NORTH EAST CO.foregoing balloting was conducted; he was informed by themof nothing "other than the total" vote.A former president of the Employee Representatives Com-miittee,Richard Forsell, gave testimony in substance as fol-lows.While he served as'such president "UAW activitiesstarted in the plant." He was opposed to affiliating with theLAW and conveyed his said views to employees. When helater learned that the men felt he was not doing a very goodjob as such president he told them he would resign if morethan 50 percent of them signed a "petition" to this effect. Hedid resign and was succeeded by Ralph Neal.Forsell went to the meeting on'October 25, 1972, at theRod and Gun Club. He voted at a counter in the kitchen onthe issue of affiliating with the UAW. There were "six oreight . . . everybody was just milling about the whole hall"when he voted. However, he "supposed there were six oreight people" in the voting room "at a time." But he wasunable to state if anyone was near him while he voted. Oncross-examination Forsell admitted he did not "see how any-one else voted," that no one told him of seeing how othersvoted, and that he was not sure there were 6 or 8 in the votingareaat one time.Gene Platt, a maintenance man for Respondent and a com-mitteeman of the Employee Representatives, gave testimonyessentially as follows. He, among others, "was trying to geta unionin the shop, and . . . took it upon [himself], being onthe committee," to circulate a petition "so that Dick Forsellwould resign" as president of the above-mentioned commit-tee. This was because Forsell opposed the UAW which Plattand others wanted "to get . . . in the shop." In fact Cassesahad told Respondent's employees that without Forsell "itwould be easier to proceed . . . to get theunion inthe plant";and that they "all [on the Employee RepresentativesCommittee] had to be in favor of" the UAW, with no one onthe committee against it, if it was to get into the plant.At a meeting of the committee with Cassesa at GilbertLewis' home, which Platt attended, Forsell was discussed.But Platt was unable to recall how the "subject of Mr. Forsellcame up" or what comments were made there concerningForsell's opposition to the UAW. However, Cassesa did sayto the group that he was "leaving it up to the [group] that[the group] should try to get [Forsell] to resign or vote himout, or what ever we had to do [to] eliminate him as .. .President."Another witness for Respondent was Grant Tanner. Asummary of his testimony follows. He is a committeeman ofthe Employee Representatives, and he actively opposed af-filiationwith the UAW.Ted McQuiston, who had previously given testimony forth e General Counsel, was also called as a witness by Respond-ent.A summary of his testimony for the latter follows. TheBernard Gloeckler Employees' Welfare Fund has a total of$1194, deposited in the First National Bank of Pennsylvaniabetween September 22, 1972, when the account was openedand March 9, 1973. The committee has no other bank ac-counts or any other assets. The name in which said bankaccount was started has not been changed since October 25,1972, nor has the Employee Representatives Committeetaken any action to dissolve itself since said October 25; infact, it is "still functioning" by processing grievances andnegotiating a new contract with Respondent.635Continuing his testimony, Ted McQuiston stated that Re-spondent's "managementand supervision [are] . . . still deal-ing with the Employee Representatives . . . they still recog-nize the Employee Representatives as the representative ofthe employees of' Respondent. He also said that in October1972 Grant Tanner, a member of the committee, i.e., Em-ployee Representatives, was opposed to affiliating with theUAW. Tanner did not sign the resolution (G.C. Exh. 6) of theofficers of said Employee Representatives to "take all stepsnecessary to accomplish" affiliation with the UAW becausehe was absent from the meeting at which it was proposed.However, although the other committee members signedsaid resolution, no vote was taken among committee mem-bers before the resolution- was adopted. Said resolution,together with notice of a meeting on October 25, was mailed"to the employees." Both were prepared by Cassesa. But novote was taken among the employee members of said Em-ployee Representatives "to find out their desire" prior toOctober 25, 1972, although the resolution avers, among otherthings, that "it is the desire of the membership and officers"of such organization to affiliate with the UAW." Prior tomailing said resolution to the employees only those whosigned it and Cassesa saw it.According to McQuiston, Cassesa told the officers of Em-ployee Representatives that if affiliation was consummatedsaid organization would receive whatever was in the bankaccount of Local 1461, UAW, because the former "weregoing to be Local 1461." Such balance was about $500. Inaddition, Cassesa told them Employee Representatives wouldreceive It filing cabinet and typewriter owned by Local 1461.Also, Cassea remarked prior to October 25 that UAW couldnot charge or collect dues until it had negotiated a new con-tractwith Respondent even though the employees wouldbecome members of UAW the moment affiliation became"valid"; that an initiation fee to join UAW would be waivedfor those employees employed by Respondent on October 25,1972; that the UAW strike fund was available to preventinga member from losing "his house or his car"; that it wouldbe better if a new contract was negotiated for the employees"as soon as possible" as the current one "wasn't the best kindof contract to have . . itwas abad contract"; and that ifafter affiliation the employees were dissatisfied with UAWthe latter "would withdraw" if the employees voted "howthey felt."Cassesa supplied the notices concerning the October 25meeting, the envelopes in which they were to be mailed, thepostage to transmit them to employees, and the rent for theuse of the Rod and Gun Club. However, the decision of theofficers of the Employee Representatives to affiliate had beenmade before Cassesa mentioned anything about dues' waiver,initiation fees, filing cabinet, bank account, etc.On October 1, 1973, McQuiston submitted a register of allofficers of the Employee Representatives to Respondent. (SeeResp. Exh. 13.) It discloses that, among other things, he is thepresent secretary of Employee Representatives and that saidorganization has officers as there listed.Charles Galt, another of the General Counsel's witnesses,was also called to testify for Respondent. A summary of histestimony as Respondent's witness is related here. He becamepresident of the Employee Representatives about May 7,1973, succeeding Ralph Neal in this position. Previously, and 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring a period including October 25, 1972, Galt served asits treasurer. As treasurer he opened a bank account for saidorganization with money supplied by the employees of Re-spondent on a voluntary basis. No steps have been taken todissolve said Employee Representatives, so that it is "stillprocessing grievances" and"negotiating a successor agree-ment to the present contract." Galt signed General Counsel'sExhibit 6, the resolution to affiliate with UAW. Grant Tan-ner, another committeeman of said Employee Representa-tives, opposed such affiliation.Galt also corroborated other evidence recited above as towhat Cassesa said concerning dues, initiation fees, and strikefunds, in case affiliation with UAW was consummated. How-ever, Galt claimed that he bought a "batch of envelopes" formailing the above resolution for which Cassesa did not reim-burse him, although Cassesa did pay for "other envelopes"and the letter to Respondent informing it of the affiliation.(See G.C. Exh. 9.) Cassesa also paid for the rental of the Rodand Gun Club.According to Galt, Ted McQuiston prepared the writteninvitation to Cassesa to attend the October 25, 1972, meetingof the EmployeeRepresentatives.(See G.C. Exh. 2.) Galtsigned this along with other officers of said organization. Thiswas prepared because Cassesa told the officers thereof that"he needed one [an invitation] or he would not be allowed toattend." In addition, Cassesa informed them that even if hecame to the October 25 meeting he could not "chair" it or bein charge of it, that he would be only a guest there and thatany questions intended for him would have to be channeledthrough the president, Ralph Neal, and should not be pro-pounded directly to Cassesa.About February 8, 1973, Galt attended the meeting men-tioned heretofore at which the cost-of-living index was takenup and resolved. He is not sure whether management askedthose who were employee members whom the latter repre-sented.At this time Neal expressed a desire "to see thingsback . . . as they were before," and Respondent's vice presi-dent,William Lewis, replied that he "would, too, like to seeitback like it was before." However, Lewis added that hecould not, discuss it or influence their decision in any way as"it would have to be the committee that decided what theydid." Galt "agreed with Ralph Neal in his [said] statement."At another meeting with management which Galt went toabout 2 or 3 weeks after that of February 8, the members ofthe employees' committee were asked whom they repre-sented. Among other things grievances were deliberated. Ac-cording to Galt a "note" was also read to the committee byVice President Lewis insisting that Lewis "did not recognizethe UAW or our affiliation." Finally, Galt replied in theaffirmative to the question, put to him by counsel, "Are youcurrently negotiating a contract?" The request to negotiatewas made by Vice President Lewis around January 1974.On cross-examination Galt testified that, although GrantTanner was opposed to affiliating with UAW, and neverattended any committee meetings relating to such affiliation,Tanner was "kept informed concerning what the committeewas doing." However, Galt not only informed Tanner of thedate for which meetings of the committee concerning affilia-tion were scheduled and where they would be conducted, butalso invited Tanner to come to them. Tanner informed Galtthat the former refused to attend such meetings because heopposed affiliation "or anything at all to do with" the UAW.Further, on cross Galt asserted that Cassesa's references tothe bank account of Local 1461 were uttered "after the affilia-tion vote," and that this was the first time that Cassea talkedabout this subject.Additionally, on cross Galt declared that the committee's"decision to pursue affiliation had been" arrived at beforeCassesa's making statements regarding dues and initiationfees, but such statements were made before the affiliation votewas held. However, Cassesa did advert to the fact that UAWcould not accept or collect dues until a contract had beenreached by UAW and Respondent, and that "affiliationmeant automatic membership into theUAW." According toGalt, Cassesa said affiliation meant "nothing other than auto-matic membershipin the UAW."Respondent also called upon Ralph Neal as a witness. Inthis capacity Neal in substance gave the following evidence.Neal is in charge of quality control in Respondent's shop. Hewas appointed by Forsell to serve as a committeeman for theEmployee Representatives. At that time the Employee Rep-resentatives had only one officer, a president, who was For-sell,and committeemen. Said Forsell was"against joiningany union," including the UAW. Neal succeeded Forsell aspresident of the Employee Representatives in August or Sep-tember 1972.As President, Neal caused the "organizational structure"of said Employee Representatives to include a vice president,a recording secretary, and a treasurer. In October 1972 Nealsigned the resolution (G.C. Exh. 6) relating to affiliation, butGrant Tanner, who was opposed to it as a committeeman, didnot.However, no vote was taken on adopting said GeneralCounsel's Exhibit 6 by the committeemen;"It was just shownto us and we looked it over and read it and signed it."The "idea of an affiliation" was first raised by Cassesa at"the third meeting we had at the Brotherhood of St. Jo-seph's," at a time when Forsell was president of the commit-tee. In this connection Cassesa observed that all the membersof the committee "had to be in agreement" before affiliationcould be accomplished, and that "we couldn't have oneagainstaffiliation, especially the president." No other mem-ber of the committee spoke to Neal about becoming affiliatedprior to the first time it was brought up by Cassesa. In histalks to the committee Cassesa explained to those who com-posed it that all of them must"agree"and that notices mustbe mailed to employees "that there would be an affiliationmeeting."Notices of the October 25 meeting pertaining to affiliation,supplied by Cassesa, were mailed to employees. Cassesa alsopaid for envelopes and stamps used to mail such notices, aswell as for renting the hall. Addresses of such employees wereacquired by McQuiston's obtaining the name and address ofeach by having each write the same on a piece of paper; but,since all names were not thus secured,every employee wasnot mailed a notice of said meeting. In addition,a notice ofthis meeting was affixed at various places including the bulle-tin board, in the shop's lunchroom, on the timeclock, and onwindows above such clock about a week before October 25.However they were removed during the morning of the sameday they were put up. Although they were reposted the sameday theywere again taken down in a few hours. BERNARD GLOECKLER NORTH EAST CO.637Prior to the October 25 general membership meeting Cas-sesatold the committee that he would "throw a beer party.. . if we won the election." Neal also repeated substantiallywhat others above described as Cassesa's words concerningUAW dues, strike benefits, and initiation fees. It need not berepeated here. Cassesa also said (1) that "if we went on strikeour insurance would be paid . . . [and] if you bum coal . ..we'll buy you a ton of coal, too"; and (2) that "if weaffiliatedwith the UAW, [the bank account of Local1461] would become ours." Neal relayed to employees theabove remarks of Cassesa.Neal claims the invitation to Cassesa to come to the Octo-ber 25 meeting (G.C. Exh. 2) was given to the committee byCassesa, and "we signed it and gave it back to him." In hisaffidavit to the Board Neal asserted that he "wrote a letterto the company, informing them of the affiliation and re-questing they make appropriate adjustments . . . ." (See p.365 of the transcript.) However, prior to this Cassesa hadinformed the committee "he would have to have an invitationsigned by the committee" to come to the October 25 meeting.At said meeting Cassesa instructed them how to conduct themeeting and the election which immediately followed it; andhe also told Neal to direct questions asked by members toCassesa at themeeting.Neal did so direct about 4 or 5 inqui-ries.At that meeting Neal "expressed my feelings at the timethat I felt that we should vote for affiliation." So did Galt.At the election on October 25 held in the kitchen, Nealclaims four or five "practically rubbing shoulders" voted "atthe counter at one time." Since said counter was about 12 feetlong it "was ... physically possible to see howsomeone elsevoted." In fact Neal did see how another employee voted; buthe never mentioned this to anyone or in his affidavit to theBoard. Ballots consisted of a blank sheet of paper about 2inches by 3 inches on which the voter wrote "yes" for affilia-tion and "no" for opposing it. Theletterto Respondent an-nouncing the results of the election, which Neal and otherssigned, was provided by Cassesa. (See G.C. Exh. 9.)Since May 1973 Neal has not been president of the commit-tee.But nothing has been done since October 25, 1972, todissolve it. Not only that, but since that date the EmployeeRepresentatives Committee has continued to function as itdid before the voting on said October 25, so that it has con-tinued to process grievances. Wheneversincesaid October 25said committee met with Respondent'smanagement andsupervisors to process grievances the committee would al-ways be asked whether it was acting on behalf of EmployeeRepresentatives "under the present contract" or "under theaffiliation with the UAW." Neal replied, "under the presentcontract."The February 8, 1973, meeting withmanagementiegard-ing the cost-of-living index was requested by Neal. Amongother things both Neal and Galt stated that they were tiredof the way things were going and that they wanted to "goback to the way things were before the affiliation." Respon-dent's Vice President Lewis replied that he would not expressany comment on it "due to the law," but that he had "feel-ings" or"opinions on it."Sometime in February 1973, Neal, accompanied by threecommittee members, called upon Respondent'smanager ofmanufacturing, Dale Carll, to inform Carll that the em-ployees had voted 69 to 2 in favor of disaffiliating from theUAW and "in favor of the company," and that Neal "wantedto be the one to negotiate a new contract with" Respondent'sVice President Lewis. Neal also notified the UAW and Cas-sesaby letter of the outcome of said voting. At "practicallyevery meeting" which the committee prior to October 25,1972, had with him, Cassesa told them "if we decided we didnot want the UAW . . . all we had to do was to tell him, andthe UAW would pull out and leave us and forget us." Cassesaalso told them that the officers of the Employee Representa-tives would remain the same after affiliation.On cross-examination Neal admitted that in an affidavit tothe Board he swore that "we let three men in at a time in thekitchen" to vote regarding affiliation on October 25. He alsoconceded that he never complained to anyone about the man-ner in which "the balloting was run." But said affidavit alsoprovides that, although three voters ata timeentered thekitchen there were three others in that room, Lazer, Haag,and Moheney, "observing that the balloting was conductedfairly as they stood near the ballot box."C. General Counsel'sRebuttalEmployee Gilbert Lewis testified regarding the disaffilia-tion vote. He attended the meeting at which said vote wastaken. At such meeting, which was held in the lunchroom ofRespondent's shop, ballots were cast on the question of disaf-filiation.A ballot, consisting of a piece of paper, together witha pencil, was distributed to each employee present. Then"someone passed a hat around" in which the ballots weredeposited. The employees were "sitting in the lunchroom"when the hat was passed around to collect their votes.D. Concluding Findings and Discussion1.As to the appropriateness of the unitThe unit described in paragraph 5 of the complaint is anappropriate one within the contemplation of Section 9(b) ofthe Act,and I so find.Thisis composed of:All production and maintenance employees employed atthe Respondent's North East, Pennsylvania, facility, ex-cluding all office clerical employees, guards, professionalemployees and supervisors as defined in the Act.Further, I find that for 6 or 7 years, prior to October 25,1972, Respondent recognized the Employee Representativesas the collective-bargaining agent of the employees in saidunit. This is because (a) the answer admits "that the majorityof employees since 1965 have been represented for the pur-poses of collective bargaining by the Employee Representa-tives"; and (b) the answer fails to deny the allegation inparagraph 6 of the complaint that "a majority of the em-ployees described in`paragraph 5 above designated and se-lected Employee Representatives . . . as their representativefor the purposes of collective bargaining with the Respond-ent." 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Whether affiliation was validly consummateda.Cassesa's conduct prior to the electionto affiliateOn the issue in this subparagraph (a) I credit Cassesa andonly that part of Respondent's evidence consistent with histestimony. On such credited evidence I find that Cassesa'sactions and behavior prior to the election were not improperor otherwise affected the validity of the election to affiliatewith the UAW. Respondent strongly contends that certainconduct by Cassesa has rendered the election invalid. But Ifind that such conduct does not destroy the validity of theelection. Cf.The Hamilton Tool Company,190 NLRB 571(1971). These acts of Cassesa may be briefly set out here.First, it is true that dues and initiation fees were waived.But I expressly find that such waiver extended to all em-ployees, and, therefore, did not undermine the election.B. FGoodrich Tire Company, a Division of the B. F GoodrichCompany,209 NLRB 1175 (1974).N.L.R.B. v. SavairManu-facturing Co.,414 U.S. 270 (1973), does not require a con-trary result for in that case dues and initiation fees werewaived only for employees signing union "recognition slips."Respondent additionally insists that Cassesa also renderedassistance, some of it in the form of stamps and envelopes, tothe Employee Representatives. I find that he did do this. ButI further find that his assistance did not interfere with thefreedom of the officers to reject it if they so wished, and thatpaying for the stamps and envelopes was not so irregular asto contaminate the election. Cf.East Dayton Tool & DieCompany,190 NLRB 577 (1971). I find that UAW was notinstrumental in the efforts to terminate the status of the Em-ployee Representatives as the collective bargaining agent ofthe employees in the unit. Cf.Hamilton Tool Co., supraat573. SeeCanton Sign Co.,174 NLRB 906 (1969).Nor did Cassesa exceed permissible limits when he in-formed the employees that, if they affiliated with UAW, itsstrike fund would aid them in keeping up payments on carsand homes. I do not consider this a form of unlawful solicita-tion, and I so find.It is not necessary to allude to additional conduct, otherthan the beer party mentioned below, of Cassesa prior toOctober 25 which Respondent relies on to subvert the affilia-tion election. I find that none of it can be described as havingattributes which the Board has held to be sufficient to con-demn an affiliation vote. Cf.National Carbon Company, aDivision of Union Carbide and- Carbon Corporation (Edgewa-terWorks),116 NLRB 488 (1956). But I do wish to brieflyadvert to the beer party which Cassesa promised if the voteto affiliate was successful. In this respect I credit Respon-dent's evidence that Cassesa promised to give a beer party ifthe vote favored affiliation with the UAW and that, followingthe election he fulfilled said promise. While I personally donot approve of beer parties to induce voters to endorse anaffiliation movement, I cannot find that it is so reprehensibleas to nullify or taint an otherwise valid election. While notprecisely applicable,Cochran Co., Inc.,112 NLRB 1400(1955), suggests the foregoing conclusion.Nor do I find that Cassesa acted improperly in suggestingthat he be invited to the meeting of October 25, 1972. On thisissue I find, crediting Respondent's evidence, that he madeknown that he wanted to be invited to said meeting and thatas a result of such disclosure he was asked in writing to cometo said meeting. (See G.C. Exh. 2.) But I find that he exertedno intimidating pressure or undue influence to induce thecommitteemen to execute said General Counsel's Exhibit 2.Merely because he indicated that he desired to be present, andthat he felt he could not attend without being asked to come,does not amount to that quality of improper solicitationwhich the Board has found to constitute unlawful pressure orundue influence.Accordingly, I find "all the requirements considered im-portant by the Board, such as proper notice, discussion ofissues, and a secret ballot, were met." SeeNewspapers, Inc.,Publishers of the Austin American and the Austin Statesman,210 NLRB 8 (1974). Although the cited case is not preciselyin point, in my opinion it is relevant in determining whetherthe affiliation vote of October 25 was valid.b.Whether the procedure preceding the October 25balloting was validA notice was mailed to a great number, but not all, em-ployees, and it was also posted in various places at the plant,that a meeting would be held to vote on the question ofaffiliating with UAW. (G.C. Exh. 7.) I find that such noticewas thus communicated to a sufficient number of employeesto assure that practically all became aware of the date of themeeting and its purpose. SeeHamilton Tool Co., supraat 572.Indeed a large majority voted. See General Counsel's Exhibit10. In my opinion Respondent's argument to the contrary isnot'well taken. At most there were 90 in the unit (see G.C.Exh. 12 and 13), and 63 actually went to the meeting andvoted. This was a large enough number to assure a validelection. See theEast Ohio Gas Company,140 NLRB 1269,1270 (1963). Nor is there merit to the argument that the placeof said meeting was inconvenient, especially since no evidencewas introduced at the trial that the Rod and Gun Club wassituated at an inaccessible location or that anyone complainedof the site. Nor do I find that the notice was inadequate toinform employees of the essence of the meeting and of theballoting to take place there.Further, I find that the meeting was conducted in a regularmanner, with Neal (a witness for Respondent) presiding. (SeeG.C. Exh. 11.) Cassesa's presence, I find, did not destroy theregularity of the meeting or interfere with the free will of theemployees present. SeeHamilton Tool Co., supra.And thefact that Cassesa,answered some questions did not destroy thefree atmosphere of the meeting. In fact, when questions wereasked from the floor of Neal he testified, and I find, that hedetermined which questions he would answer and which hewould refer to Cassesa. See, also, General Counsel's Exhibit11 to the same effect. It is true that Cassesa requested Nealto refer questions to Cassesa in case Neal did not want torespond thereto, and Neal did so; but Neal also answeredquestions himself without passing them on to Cassesa. HenceI find that no impropriety occurred merely because Cassesaoffered his assistance in answering inquiries propounded byemployees at said meeting. Cf.Hamilton Tool Co., supra.AndI expressly find that Cassesa did not control the meeting.On this issue I find that Cassesa's conferring with thecommitteemen prior to October 25, 1972, did not amount toparticipation in the affairs of the Employee Representatives BERNARD GLOECKLER NORTH EAST COor constitute a "schism" as set forth in Respondent's brief.SeeHamilton Tool, Co., suprac.Whether the October 25 vote toaffiliatewas validIt is my opinion,and Ifind, that the vote to affiliate withthe UAW was valid. The fact that three persons voted at onetime at a counter is not enough to nullify the vote, since it was12 feet in length. And the fact that three others remained inthe voting area to oversee that voters did not crowd each andplaced ballots in the ballot box is not improper. Neal's tes-timony that people were milling around in the room is notcredited, especially since no one else (whether testifying forthe General Counsel or the Respondent) corroborated him.Rather, I believe that the persons milling around were thesethree overseers. In any event the presence of said overseersdid not disturb anyone as no one complained about theirbeing in the voting room.The absence of voting booths does not affect the validity ofthe election since the voters were far enough apart at thecounters to be assured of privacy. I find that such arrange-ment was proper absent evidence that any voter complainedthat it interfered with the secrecy of the voting. Cf.Equip-mentManufacturing, Inc.,174 NLRB 419 (1969);CochranCo., supraat 1409. It is true that Neal testified he saw howone employee voted. But I do not credit him because at notime did he mention this or complain about this alleged lackof secrecy to the Board or Respondent or the overseers priorto testifying at the trial. Assuming he did see how such personvoted it is apparent that Neal must have deliberately ap-proached such voter closer than necessary and in a mannerwhich escaped the scrutiny of the overseers in the room.Moreover, the persons in charge of the election caused eachvoter to sign his name as he entered the voting room. (SeeG.C. Exh 10.) Such persons in chargealso sawto it thatnonemployees did not vote and that no employee voted morethan once. This procedure has been approved by the Board.SeeHamilton Tool Co., supra.Since each voter placed his ballot in a ballot box I fmd thatthe secrecy of the voting was preserved. And the fact, whichI find, that after voting an employee left the room by anotherdoor than that used to enter it demonstrates that an orderlyatmosphere was maintained at the election. Although themeeting may have continued in session by having the ques-tion-and-answer period going on while the voters were in thepolling room this did not affect the validity of the election.SeeHamilton Tool Co., supra.Finally, on this phase of the case I fmd that if Cassesaprovided the committee with a written announcement of theresults of the election to be transmitted to the Respondentthis does not rise to the stature of unlawful assistance to thecommittee or unwarranted interference with its internal af-fairs. (See G.C. Exh. 9.) It does no more than show that hewas savingthe committee the trouble of composing a letterreciting a series of events which actually occurred. However,Neal testified that he prepared this letter. See p. 365 of thetranscript.But I make no findingas to who actually wroteGeneral Counsel's Exhibit 9 because even if Cassesa did heacted lawfully.639d.WhetherRespondentlawfully dealt with employeerepresentativesfrom October 25, 1972, to the disaffiliationvote inFebruary 1973It is undisputed, and I fmd, that grievances and othermatters arising under the contract between Respondent andthe Employee Representatives, which was still in effect dur-ing the above period, were entertained by Respondent. Theywere presented to it by the very same person who composedthe committee of the Employee Representatives. When suchcommittee presented such items to Respondent the latter'sofficers asked said committeemen whether the committeemenappeared on behalf of the UAW or the Employee Representa-tives. Each time said committeemen answered that they wereacting for the Employee Representatives. I find no violationof the Act in Respondent's dealing with said committeemenas agents of the Employee Representatives. The reasons forsuch finding may be succinctly stated in the remainder of thissubparagraph (d).In the first place, at no time did the UAW seek to attendany of said meetings with Respondent after the affiliationvote of October 25. Hence, I find UAW allowed the commit-,tee to function as it had in the past. Also the identical groupwhich represented employees prior to, continued to representthem after said affiliation vote of October 25. SeeNewpapers,Inc., supra.It would seem that such exact identity was sanc-tioned by the UAW as it did nothing to alter the compositionof the committee; or to advise the Respondent that some othergroup now was the only authorized representative of theemployees. Thus the same bargaining entity met with Re-spondent.Secondly, the contract between Employee Representativesand Respondent (see G.C. Exh. 5), which did not expire untilMarch 1, 1974, was still adhered to by Respondent and thecommitteemen. Since such contract was binding upon theUAW until it expired no harm resulted when Respondentabided by its terms, regardless of whether the agent of theemployees acting pursuant to said contract called itself UAWor Employee Representatives.It istrue, and I find, that Respondent refused to recognizethe UAW. (see G.C. Exh. 3.) But all that the UAW did aboutthis refusal was to threaten to file charges with the Board.(See G.C. Exh. 4.) Thus it was natural for Respondent tocontinue to process grievances with the committeemen inorder to fulfill its contractual obligations. Said obligationshad to be performed because the contract was still in effectregardless of whether UAW or the committee was the bar-gaining agent for the employees.And I further find that the committeemen, on the firstoccasion of being asked who their principal was, replied thatthey were representing the employees and not UAW becausethey wanted to be certain that Respondent would deal withthem. According to Gait, such reply was made "in order toconduct our business." But this does not excuse the commit-teemen for misrepresenting the UAW; they should have saidno. Their statement that they did not act on behalf of theUAW could be relied on by Respondent. Hence, I fmd thatRespondent dealt with the committeemen at the latter's re-quest as officers of the Employee Representatives and thatthis did not derogate from the authority of UAW as thecollective-bargaining representative of the employees. Pat- 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDently Respondent was warranted in treating the committee-men under these circumstances as agents of the EmployeeRepresentatives. Accordingly, I find that paragraph 10 of thecomplaint has not been established.3.Whether the vote to disaffiliate is validInitially, I am of the opinion that disaffiliation may occurat any time provided the steps preceding the vote are properand the mechanics of voting conform to the Board's criteriasurrounding a vote to affiliate. On this preliminary questionof law I concur in Respondent's argument that Section9(c)(3) of the Act is not pertinent, so that a year need notelapse after an affiliation vote. This is because the "validelection" referred to in Section 9(c)(3) is a Board-conductedelection held pursuant to Section 9(c)(1)(B) of the Act. Also,an affiliation vote does not change the labor organizationrepresenting the employees but, rather, gives a new label tothe same group. It is similar to the situation when A, aregisteredRepublican, changes his registration to that ofDemocrat; but patently A himself has not thereby becomeanother person physically.A'critical analysis of that part of the record pertaining tothe vote to disaffiliate on February 24, 1973, convinces me,and I find, that it was valid. Thus, I find that the employeeswere adequately notified of the purpose, time, and place of thediscussion and subsequent balloting, and that the evidencefails to show that the secrecy of the ballot was not preserved.See, also, Respondent's Exhibit 6. Further, I find that theevidence fails to indicate that Respondent did not remainneutral or engaged in any conduct which improperly in-fluenced the employees to favor disaffiliation. Additionallyupon this aspect of the case I find that the disaffiliation votewas not tainted merely because the balloting was conductedupon the premises of respondent, i.e., in Respondent's lunch-room. Indeed, it is not uncommon for the National LaborRelations Board to hold elections pursuant to Section 9 of theAct upon the premises of the employer whose employees arethe electors.In this connection I find, crediting that testimony consist-ent with this finding, that Cassesa, prior to the affiliationvote, expressly told the committee that notwithstanding avote in favor of affiliation the UAW would recognize and bebound by a disaffiliation vote if the employees filed that theyno longer desired to remain part of the UAW. Under suchcircumstances I find that, regardless of other considerationsentering intomy decision, this assurance by Cassesaamounted to a condition which gave the employees an optionto prevent the affiliation from enjoying a status for a definiteterm or period of time.4.Whether the employee representatives continued to existfollowing the affiliation voteOn the record unfolded before me I find that the EmployeeRepresentatives continued not only toexist,but to function,following the affiliation with the UAW, which occurred onOctober 25, 1972. Thus I find that it processed grievancesregularly for the employees, and, shortly before its contractwith-Respondent expired, entered into negotiations with Re-spondent for a new collective-bargaining contract. Patentlythis labor organization under such circumstances may not bedescribed as defunct. Cf.Mack Trucks, Inc.,209 NLRB 1038(1974).It is true, and I find, that the committee of said EmployeeRepresentatives on each occasion it met with Respondent wasasked whether it appearedas anagent of the UAW or onbehalf of the Employee Representatives. It may be arguedthat by incessantly propounding this inquiry Respondentsought to keep alive the organization known as the EmployeeRepresentatives. But I find that no coercion or undue influ-ence accompanied this question, so that the reply of the com-mittee reflected a free and voluntary act. That reply alwayswas that the committee appearedas an armof the EmployeeRepresentatives. It follows, and I find, that the EmployeeRepresentatives not only failed to lose its identity but alsocontinued to serve the employees after October 25, 1972.In this connection it is significant that at no time afterOctober 25, 1972, did the UAW make any effort to representthe employees of Respondent other than to write to Respond-ent protesting the latter's refusal to bargain with the UAW.See General Counsel's Exhibit 4. It wouldseemthat theUAW itself did nothing to attempt to attend any of the meet-ingsbetween Respondent and the committee.5.Whether Respondent bypassedthe UAWand dealtdirectly with employeesAdmittedly Respondent continued to deal with the com-mittee after October 25, 1972. This may be thought to consti-tute bypassing the UAW. But said committee had been im-pliedly, if not expressly, designated by the UAW to act for theUAW in representing the employees after said October 25. Atno time did the committee in meeting with Respondent insistor -even assert that said committee was operating as an armof the UAW. And at no time did the UAW seek to meet withRespondent. Although Respondent made known to the Em-ployee Representatives it would not recognize the UAW (seeGeneral Counsel's Exhibit 3), the UAW did nothing to at-tempt to attend meetings between Respondent and said Em-ployee Representatives. Hence I find that Respondent merelycontinued its past'practice of dealing with the EmployeeRepresentatives and, under the circumstances, did not bypasstheUAW. One of those circumstances is that the UAWdesignated the committee to continue to meet with Respond-ent.Additionally, I find that after October 25, 1972, Respond-ent did not deal directly with its employees nor in any othermanner disparaged or derogated the collective-bargainingrepresentative of said employees. Although Respondent dur-ing this period dealt with the committee, such committee wasa constituent part of the Employee Representatives and, assuch, was part of a labor organization. On this issue I ex-pressly find that such committee was not an unorganizedgroup of employees. And I further find that the record is bareof evidence that Respondent otherwise dealt with individualemployees. Accordingly I find that the allegations of para-graph 10 of the complaint have not been established.Upon the foregoing findings of fact, and the entire recordin this case, I make the following: BERNARD GLOECKLER NORTH EAST CO.641CONCLUSIONS OF LAW1.UAW, its Local 1461, and Employee Representativeseach is a labor organization within the meaning of Section2(5) of the Act.2.Respondent is an employer as defined in Section 2(2),and is engaged in commerce within the meaning of Section21,6) and (7), of the Act.3.All production and maintenance employees employed atthe Respondent's North East, Pennsylvania, facility, exclud-ing all office clerical employees, guards, professional em-ployees and supervisors as defined in the Act, constitute aunit for the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act4. From October 25, 1972, to February 24, 1973, the UAWand its Local 1461 represented the employees in said unit byreason of a valid affiliation vote of a majority of the employeesvoting in said unit; and Respondent during said period waslegally obliged to recognize and bargain collectively with saidlabor organizations as such representative.5. By failing to recognize and bargain collectively with saidlabor organizations in regard to the employees in said appro-priateunitduring the foregoing period Respondent has en-gaged in an unfair labor practice prohibited by Section 8(a)(5)and (1) of the Act.6.No order is necessary to remedy the foregoing unfairlabor practice because since February 24, 1973, said UAWand its Local 1461 have been lawfully succeeded by the'Em-ployee Representatives as the collective-bargaining represen-tative of the employees in said appropriate unit.7.On February 24, 1973, a majority of the employees insaid unit validly voted to disaffiliate from said UAW and itsLocal 1461, and to be represented by the Employee Represen-tatives as their collective-bargaining agent.8. Since February 24, 1973, Respondent has validly recog-nized and bargained with said Employee Representatives asthe collective-bargaining representative of the employees insaidappropriate unit.9.At no material time since October 25, 1972, has Re-spondent dealt directly with employeesin saidappropriateunit while said employees were validly represented by a labororganization.[RecommendedOrder _ for dismissal omitted frompublication.]